Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3-9, 12, 13, 15, 16, 18, and 19 in the reply filed on 12/29/2021 is acknowledged.  The traversal is on the ground(s) that claim 10 is a product-by-process claim and thus, there would be no search burden as all method limitations would be required as opposed to a situation where product claim 10 was drafted as a pure composition claim.  This is not found persuasive because even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, a search for Group II would .  
The requirement is still deemed proper and is therefore made FINAL.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected product, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/29/2021
Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 ends with two periods.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 requires “dropwise adding a sodium borohydride solution” whereas claim 3 requires “wherein the dropwise adding is performed by interval dropwise adding”. As noted prior, the specification at ¶ 42 appears to indicate “interval dropwise adding” is where there is a time period (e.g. 5-8 seconds) between individual drops and thus, “interval” is not referring to periods of starting/stopping drop addition, but rather pertains to the period of time between drops. Since any feasible timeframe between drops is “an interval” and not having a timeframe would not constitute a “dropwise addition”, claim 3 is not seen to further limit the subject matter upon which it depends
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1, 3, 5-7, 12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua (CN103212720 A) in view of Geleste (3-aminopropyltriethoxysilane MSDS), OECD (3-aminopropyltriethoxysilane information) and Maoxun (CN1947520 A). As the cited CN publications are in a non-English language, machine-translated versions of the applications will be cited to.
Regarding Claim 1, Hua teaches methods of making nano-silver dispersions (¶ 2) and describes examples where dispersants, water, silver nitrate, and aminopropyltrimethoxysilane are combined/mixed, reducing agent is added dropwise, and a oxidation/reduction reaction occurs to create nano-silver dispersion (¶ 68-75). Hua teaches sodium borohydride is a suitable reducing agent (¶ 25). Hua teaches 3-Hua differs from the subject matter claimed in that it is not indicated how long gamma-aminopropyltriethoxysilane is exposed to air and the specific combination of polyvinylpyrrolidone and sodium lauryl sulfate dispersants is not described.
With respect to gamma-aminopropyltriethoxysilane, Geleste teaches it was known in the art that gamma-aminopropyltriethoxysilane reacts with water and moisture in the air (Section 10.3) and advises that any containers should be tightly closed when stored (Section 7.1). As explained by OECD, under spill conditions (i.e. exposure to air), the ethoxy groups of gamma-aminopropyltriethoxysilane form silanols which then rapidly self-condense to form water insoluble, resinous oligomers and polymers (Page 5). Given Hua is clearly making water solutions of gamma-aminopropyltriethoxysilane (see for instance ¶ 72), it would have been obvious to one of ordinary skill in the art to minimize the exposure of gamma-aminopropyltriethoxysilane to air, such as exposing the reagent to air less than 5 minutes, because doing so would prevent the formation of water-insoluble oligomers/polymers based on the teachings of Geleste and OECD. 
With respect to the mixture of surfactants, Maoxun also pertains to the formation of nano-silver dispersions produced via the reduction of silver nitrate solutions with sodium borohydride (¶ 2; Examples). Maoxun teaches using a blend of water-soluble stabilizer, such as polyvinylpyrrolidone, and an anionic surfactant, such as sodium lauryl sulfate, facilitates the creation of silver particles below 100 nm while avoiding high reaction temperatures and long reaction times (¶ 10-16, 23, 37). It would have been Hua because doing so would create small silver particles while avoiding higher reaction temperatures and long reaction times as taught by Maoxun. 
Hua teaches embodiments where dispersant is added to silver nitrate and water to create a first mixture, to which a gamma-aminopropyltriethoxysilane mixture is added. Accordingly, the references differ from the subject matter claimed only by the particular order of addition with respect to dispersants, silver nitrate, and silane. In this regard, it has been previously held that the selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(C). While Hua specifically mentions a different order of mixing ingredients, there does not appear to be any express indication that such order of mixing is critical or that the alternative mixing order that is claimed cannot be used. Looking to the specification, there does not appear to be any evidence that the particular order claimed procures any new or unexpected feature in comparison to the order taught by Hua. In view of the cited case law and the evidence of record, it would have been obvious to one of ordinary skill in the art that any order of mixing silver nitrate, water, dispersant, and alkoxysilane can be used, inclusive of the specific order claimed, with the expectation that ultimately nano-silver dispersions can be achieved in the absence of new or unexpected results associated with the claimed order.
Regarding Claim 3, Hua teaches the addition of reducing agent dropwise (see for instance ¶ 74). Whatever drop timeframe used by Hua
Regarding Claims 5 and 12, Hua teaches the molar ratio of silver complexing agent to soluble silver salt ranges from (2-8):1 (¶ 19). Given the known molecular weights of gamma-aminopropyltriethoxysilane (221.4 g/mol) and silver nitrate (169.9 g/mol), such molar quantities is equivalent to a weight ratio spanning roughly (2.6-10.4):1. The disclosed range overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hua suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hua. See MPEP 2123.
Regarding Claims 6, 7, 15, and 18, Maoxun teaches a preference for dispersions obtained containing 0.2-10 wt% of stabilizer such as polyvinylpyrrolidone, 0.5-2 wt% of surfactant such as sodium lauryl sulfate, and 0.05-0.2 wt% of silver (¶ 71-75, 23, 37). Given the known molecular weights of silver (107.9 g/mol) and silver nitrate (169.9 g/mol), the disclosure of Maoxun suggests 0.2-10 pbw stabilizer, 0.5-2 pbw surfactant, and 0.08-0.31 pbw of silver nitrate, which suggests stabilizer:silver nitrate ratios spanning (0.65-125):1 and surfactant:silver nitrate ratios spanning (1.6-25):1. The ranges overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Maoxun suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Maoxun.
Claims 4, 13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua (CN103212720 A) in view of Geleste (3-aminopropyltriethoxysilane MSDS), OECD (3-aminopropyltriethoxysilane information), Maoxun (CN1947520 A), and Chen (CN102407342A). As the cited CN publications are in a non-English language, machine-translated versions of the applications will be cited to. 
The discussion regarding Hua, Geleste, OECD, and Maoxun within ¶ 14-20. 
Regarding Claim 4, Hua teaches the addition of reducing agent dropwise (see for instance ¶ 74). Hua differs from the subject matter claimed in that a specific time period between drops (i.e. rate of drop addition) is not described. Chen is also directed toward the formation of silver nanoparticles from reducing silver nitrate mixtures (¶ 7-8) and teaches it was known in the art that the rate of addition of reducing agent is an important parameter which controls the resulting particle size (¶ 5). Chen clearly identifies the rate of addition of reducing agent is a known result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal or workable reducing agent addition rates within the scope of the present claims by routine experimentation so as to achieve desirable particle size characteristics.
Regarding Claims 13, Hua teaches the molar ratio of silver complexing agent to soluble silver salt ranges from (2-8):1 (¶ 19). Given the known molecular weights of Hua suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hua. See MPEP 2123.
Regarding Claims 16 and 19, Maoxun teaches a preference for dispersions obtained containing 0.2-10 wt% of stabilizer such as polyvinylpyrrolidone, 0.5-2 wt% of surfactant such as sodium lauryl sulfate, and 0.05-0.2 wt% of silver (¶ 71-75, 23, 37). Given the known molecular weights of silver (107.9 g/mol) and silver nitrate (169.9 g/mol), the disclosure of Maoxun suggests 0.2-10 pbw stabilizer, 0.5-2 pbw surfactant, and 0.08-0.31 pbw of silver nitrate, which suggests stabilizer:silver nitrate ratios spanning (0.65-125):1 and surfactant:silver nitrate ratios spanning (1.6-25):1. The ranges overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Maoxun suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Maoxun. See MPEP 2123.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua (CN103212720 A) in view of Geleste (3-aminopropyltriethoxysilane MSDS), OECD (3-aminopropyltriethoxysilane information), Maoxun (CN1947520 A), and Kim (Chemical Engineering Journal 2004, 104, 55-61). As the cited CN publications are in a non-English language, machine-translated versions of the applications will be cited to.
The discussion regarding Hua, Geleste, OECD, and Maoxun within ¶ 14-20. 
Regarding Claim 8, Hua differs from the subject matter claimed in that particular quantities of sodium borohydride is not described. Kim is also directed toward the creation of silver nanoparticles dispersions from reducing silver nitrate mixtures (Abstract). Kim teaches it was known in the art that the silver nitrate:reducing agent concentration ratio impacts the resulting size characteristics of the silver particles (Tables 2 and 3). Kim clearly identifies the silver nitrate:reducing agent concentration is a known result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal or workable silver nitrate:reducing agent concentrations within the scope of the present claims so as to achieve desirable nanoparticle size characteristics. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua (CN103212720 A) in view of Geleste (3-aminopropyltriethoxysilane MSDS), OECD (3-aminopropyltriethoxysilane information), Maoxun (CN1947520 A), Kim (Chemical Engineering Journal 2004, 104, 55-61), and Chen (CN102407342A). As the cited CN publications are in a non-English language, machine-translated versions of the applications will be cited to.
The discussion regarding Hua, Geleste, OECD, Maoxun, and Kim within ¶ 27-28.
Regarding Claim 9, Hua differs from the subject matter claimed in that a particular reducing agent mixture concentration is not described. However, as discussed with respect to Kim, the relative contents of reducing agent/silver nitrate is seen to be a known result effective variable subject to optimization by one of ordinary skill in the art to achieve desirable particle size characteristics. Likewise, Chen is also directed toward the formation of silver nanoparticles from reducing silver nitrate mixtures (¶ 7-8) and teaches it was known in the art that the rate of addition of reducing agent is an important parameter which controls the resulting particle size (¶ 5). Chen clearly identifies the rate of addition of reducing agent is a known result effective variable because changing it would clearly affect the type of product obtained. The concentration of reducing agent within the added mixture is seen to relate to such since, clearly, the effective amount of reducing agent added over time would be less if a more dilute mixture was used. Given such, the position is taken that, given the known interdependence of silver:reducing agent amount and rates of reducing agent addition with the obtained silver particle size characteristics, it would have been obvious to one of ordinary skill in the art to discover workable or optimal reducing agent mixture concentrations for the purpose of achieving desirable particle size characteristics.
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Applicant generally argues the claims pertain to methods of making silver particles that avoid agglomeration and can produce particle sizes of not more than 25 nm, where most of which are below 10 nm. Applicant argues the particular claimed order of mixing, as opposed to the order of Hua, unexpectedly results in the particle size characteristics at issue. This is not found persuasive. 
The specification alludes to no criticality with respect to achieving reduced agglomeration by using a particular order of mixing. While Applicant asserts a criticality exists within the submitted remarks, the arguments of counsel cannot take the place of evidence in the record. MPEP 2145(I). In fact, Applicant’s notion of a criticality with respect to an order of mixing is directly refuted by the specification. Examples 1 and 3 utilize different orders of mixing (Example 1 combines dispersants, silver nitrate, and silane all at once; Example 3 combines silane and silver nitrate first and then adds dispersants) and yet achieves the same dispersions. 
The specification plainly indicates it is the use of particular chelating agents/dispersion agents that procures the particle size / lack of agglomeration characteristics (¶ 20). Comparative Example 2 only differs from the inventive examples by the omission of PVP and SDS dispersants. However, the use of such dispersants are already known in the art to procure the particle sizes / lack of agglomeration characteristics that Applicant observes. See ¶ 84 of Maoxun where it is plainly taught the combination of dispersants control the particle size of silver nanoparticles to 1-90 nm and prevents the silver nanoparticles from agglomerating with each other. See also the plain teachings of Mukha (cited in the previous Office action) where it is taught stable nanoparticles smaller than 10 nm can be developed using the binary stabilizer Hua and Hah (Journal of Sol-Gel Science and Technoloy, 2003, 26, 467-471; attached). Applicant’s observations are not seen to be unexpected or alternatively lack significance with respect to what would ordinarily be expected to an extent that any difference cannot be regarded as unexpected. 
Applicant argues that Geleste and OECD “teach away from” exposing the chelating agent to air for less than 5 minutes. This is not found persuasive. It is maintained that one of ordinary skill would find it obvious to minimize the exposure of gamma-aminopropyltriethoxysilane to air, such as exposing the reagent to air less than 5 minutes, because doing so would prevent the formation of water-insoluble oligomers/polymers based on the teachings of Geleste and OECD. The references do not criticize or discourage minimizing the exposure of reagent to air to less than 5 minutes and thus, are not teaching away. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764